United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.E., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
INFORMATION SERVICES AGENCY,
Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-378
Issued: September 7, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 23, 2009 appellant, through her attorney, filed a timely appeal from a
September 17, 2009 merit decision of the Office of Workers’ Compensation Programs
terminating her compensation and authorization for medical benefits. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation effective March 30, 2009 on the grounds that she had no further disability due to
her accepted emotional condition; and (2) whether it properly terminated her authorization for
medical benefits.
FACTUAL HISTORY
On January 16, 2001 appellant, then a 50-year-old computer systems analyst, filed an
occupational disease claim alleging that she sustained major depressive disorder and panic attack

disorder with agoraphobia from the stress of her daily work. The Office determined that she had
established working excessive overtime and traveling 295 days in 1998, 1999 and 2000 as
compensable employment factors. It accepted appellant’s claim for an aggravation of major
depression and paid her compensation for total disability beginning August 23, 2000.
On August 29, 2008 the Office referred appellant to Dr. Michael A. Murphy, a clinical
psychologist, for a second opinion examination. In a report dated September 12, 2008,
Dr. Murphy found that her depression appeared “largely unrelated to her June 13, 2000 injury.”
He then answered a series of questions posed by the Office, including the following: “To a
layperson, it is not clear how an aggravation of preexisting depression could remain after eight
years. Specifically, why do you not believe that any current depression (or any other psychiatric
diagnosis) experienced by [appellant] is simply a preexisting tendency toward mental illness?”
In response Dr. Murphy opined that her depression from her work injury had resolved. The
Office then asked, “Why do you believe that [appellant] is not exaggerating or embellishing her
symptoms, especially as her compensation benefits are due solely to a continuing causal
relationship to her work experiences of eight years prior?” Dr. Murphy responded that testing
showed a distortion and exaggeration of her symptoms. He further found that an aggravation of
prolonged depression was the only diagnosis attributable to appellant’s June 13, 2000
employment injury and that she was not capable of resuming employment.
On October 8, 2008 the Office requested clarification from Dr. Murphy. It noted that one
of his answers indicated that appellant had no further aggravation of her work-related depression
but that “unfortunately” two other answers indicated that the aggravation remained. The Office
requested that he respond to questions, including the following:
“You stated that, based on testing, [appellant’s] responses indicated ‘distortion
and exaggeration of symptoms.’ Considering her compensation benefits are due
solely to a continuing aggravation of her prework-related history of depression,
why do you opine she has remaining residuals of the aggravation when it appears
she is being disingenuous by your own account?
“Considering [appellant’s] complicated prework-related history of depression, her
complicated physical ailments (detailed by you in the initial report and on the
accompanying [statement of accepted facts]), the fact that her work exposure is
from almost a decade ago (an exposure to working overtime -- not exactly a lifealtering traumatic event), and her test results indicating exaggeration of
symptoms, please rationalize your opinion on remaining work-related residuals as
opposed to the possibility of [appellant] being disingenuous in order to avoid
having her compensation benefits being terminated.”
In a December 2, 2008 response, Dr. Murphy related that he had not found that appellant
had residuals “solely due to [her] allowed injury.” He advised that the results of the
psychological testing were valid but that there was a tendency to overreporting. Dr. Murphy
opined that he could not “detect work-related residuals associated with her diagnosis of
‘aggravation of prolonged depression’” and related that “many unrelated factors account for
continued treatment, not the effects solely due to the allowed injury in this claim.”

2

On February 24, 2009 the Office notified appellant of its proposed termination of her
compensation and authorization for medical treatment. By letter dated March 23, 2009,
appellant expressed disagreement with the proposed termination. By decision dated March 30,
2009, the Office terminated her compensation effective that date on the grounds that the weight
of the evidence established that she had no further disability or condition due to her accepted
work injury.
On April 13, 2009 appellant, through her attorney, requested a telephone hearing. A
hearing was held on July 17, 2009. By decision dated September 17, 2009, the hearing
representative affirmed the March 30, 2009 decision.
LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.1
The Office’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.2
A leading question is one which suggests or implies an answer to the question posed.3 As
explained in Brenda C. McQuiston,4 “While the Board has generally deferred to the discretion
delegated to the director of the Office in conducting physical examinations under 5 U.S.C.
§ 8123, it is a manifest abuse of such discretion when questions are posed of a medical examiner
which influences his or her answer to the Office. When such questions are posed, material
prejudice to the employee’s claim results.
ANALYSIS
The Office accepted that appellant sustained an aggravation of major depression causally
related to factors of her federal employment. On August 29, 2008 it referred her to Dr. Murphy
for a second opinion examination.
The Board has held that the Office should carefully observe the distinction between
adjudicatory questions which are not appropriate and medical questions which are appropriate.5
The Board will carefully examine the facts of the case to see if the Office sought a particular
medical opinion through inquiries which may be characterized as leading questions.6 A leading

1

Elaine Sneed, 56 ECAB 373 (2005); Gloria J. Godfrey, 52 ECAB 486 (2001).

2

Gewin C. Hawkins, 52 ECAB 242 (2001).

3

Carl D. Johnson, 46 ECAB 804 (1995).

4

54 ECAB 816 (2003).

5

Carlton L. Owens, 36 ECAB 608 (1985).

6

See Brenda C. McQuiston, supra note 4.

3

question is one which suggests or implies an answer to the question posed.7 It is generally a
question which suggests the answer desired.
While not raised on appeal, the Board finds that Dr. Murphy’s opinion must be excluded
from the record as the Office improperly asked leading questions. The Office provided a list of
questions to the physician, including a request that he explain why appellant had a continuation
of employment-related depression after eight years rather than a tendency toward mental illness
and a request that he explain why she was not exaggerating her symptoms in order to obtain
compensation benefits. On October 8, 2008 it informed Dr. Murphy that she only received
compensation due to “a continuing aggravation of her prework-related depression” and requested
that he explain his opinion that she had “residuals of the aggravation when it appears she is being
disingenuous.” The Office further advised the physician that his responses to two of the
questions from his initial report “unfortunately” indicated that she had a continued aggravation
of her employment-related condition. It finally asked:
“Considering [appellant’s] complicated prework-related history of depression, her
complicated physical ailments (detailed by you in the initial report and on the
accompanying [statement of accepted facts]), the fact that her work exposure is
from almost a decade ago (an exposure to working overtime -- not exactly a lifealtering traumatic event), and her test results indicating exaggeration of
symptoms, please rationalize your opinion on remaining work-related residuals as
opposed to the possibility of [appellant] being disingenuous in order to avoid
having her compensation benefits being terminated.”
The Office’s phrasing of the above question to Dr. Murphy unmistakably suggests the
desired response. Its inquiry into whether appellant has any further employment-related
disability or condition must be phrased in a manner which is neutral and does not lead the
physician in his or her response.8 In this case, the Office did not observe the distinction between
inappropriate adjudicatory questions and appropriate medical questions.9 Office procedures
provide that it must exclude a medical report from the record if leading questions have been
posed to the physician “either in a second opinion or [impartial] context.”10 Due to the
deficiencies in the preparation of questions to be addressed in this case, the Board finds that
Dr. Murphy’s opinion should be excluded from consideration in accordance with the Office’s
procedure manual. The Office has not met its burden of proof to terminate compensation
benefits.

7

Carl D. Johnson, supra note 3.

8

See Brenda C. McQuiston, supra note 4.

9

See Carlton L. Owens, supra note 5.

10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.6(d)
(September 1995).

4

CONCLUSION
The Board finds that the Office did not meet its burden of proof to terminate appellant’s
compensation and authorization for medical treatment effective March 30, 2009 on the grounds
that she had no further residuals of her accepted emotional condition.
ORDER
IT IS HEREBY ORDERED THAT the September 17, 2009 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: September 7, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

